United States District Gauet2:20-p0-00004-KWR
Violation Notice

Lemcumiierey Cocaes | welt Pauersiiseer Cffioat Marre (Prinii

LE2o 9127704 | O4wee

YOU ARE CHARGED WITH THE FOLLOWING VIOLATION
a
Cate peed Tere of terme dos Cie Chine oO CRA

FF,

Place of Celereg.

 

Cefn Pa

 

 

 

 

IG ade Code

LARS HA EF
—3¢ _
PVUASE TAKEN

 

iM ORL

CPt aa Demcmptinn: Fectiat Glass) bor Chege

THEFT UN OERS TT0 ,
FRom DESK

DEFENDANT INFORMATIC
Lane Magara

 

   
          

 

 

APPEARANCE IS RE GUIRED

A Pa it Bon A in checked you must
De nit Sas
ae ks

APPEARANCE 6S OP TAL

B OD I Bee @ ie checked, you must pay the
inte! Dolleters due on it leu of parted
afieker in court See instructions

5 Forfeiture Ameaurit

+350 Processing Foo

PAY THIS AMOUNT AT

We we oCrDUuScourts,goy “| = 6¢ Total Collateral Die

 

YOUR COURT DATE

CH i diy eae da ea ee ee awe el ae
oun bores

—
WP apne ayfaied fhel | howe rece 3 ony oF they skeen ferdow. Nin nol ae acerisninn Of Quill

prot to appar bor fee haga) 3 hoy bere aed place eure cr vi eee) ce! debeecerce cary Fem botal
CoMlteral dt P
 Deekeratgnt © ratere flae~

"9127/04"

daa bre rene |

 

S-Zb GLOZ/9Z/-LL NWOS GAD

 

 

Ongena - VAD

Document 1 Fileds@a7vOaiaOorPaqeag.OtAuse

(For imsuance of an ares] warrant or surerrs)

while aercising rry duties as a
District of __

| siate that on 20

law endorooment officer in the

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

: The foregoing staberent is beget upon
a ity personal observation ny personal invesligalion
ie information suppiied io ma from my fellow officer's observation
= ofher (eaplain abene'|
= declare under pemety of pecjury hed the infomation which | han eet forth abowd and on the
taoe of this ankien Golied i Inve mind Oost to ther bees! of ity inceviendge
of
Bo Exeouted of
o Date immiddinny) Officer's Sigmabuna
in)
—jProbable cause has boon stated for the issuance of a warrant
os
Executed on

 

Cale (mmddyy) UU, Magistrate Judge

HURT = Horsess quiere! each nee PA 8 oe me Gage vee
ODL © Gere) cra ieee CMY © Coereieiain tele ivaaheed in mocked
